Poch, J. This matter comes before the Court upon motion of Respondent to strike the pleadings of Claimants and Claimants’ objection to said motion. The record discloses that the motion to strike filed by Respondent on November 18, 1980, is the third motion filed by Respondent. An order dated April 2, 1980, denied Respondent’s original motion to strike and granted Claimants 30 days to appear for their discovery depositions. Claimants failed to appear for their discovery depositions within the 30 days of that date. On September 24,1980, a second motion to strike was filed. On October 20, 1980, attorneys for Claimants filed an answer to said motion to strike, indicating that they would appear for their discovery on October 31, 1980. Claimants failed to appear. Likewise, another motion was filed indicating that Claimants would appear on November 17, 1980. Claimants did not appear. It is the opinion of this Court that the unnecessary and long delay and the failure to abide by rules of practice of the Court of Claims are such that the Court has no alternative but to grant Respondent’s motion to strike the pleadings of Claimants. Respondent’s motion to strike is hereby granted and this cause is dismissed.